1    CHRISTOPHER J. HICKS
     Washoe County District Attorney
2
     MICHAEL W. LARGE
3    Deputy District Attorney
     Nevada State Bar Number 10119
4    One South Sierra Street
     Reno, NV 89501
5    mlarge@da.washoecounty.us
     (775) 337-5700
6
     ATTORNEYS FOR WASHOE COUNTY
7

8                                 UNITED STATES DISTRICT COURT
9                                        DISTRICT OF NEVADA
10                                                  ***
11   JAMI McHENRY,
12                  Plaintiff,                             Case No. 3:19-cv-00705-MMD-WGC
13          vs.
                                                           STIPULATION FOR EXTENSION OF
14   WASHOE COUNTY, a political subdivision                TIME (First Request)
     of the State of Nevada, and DOES I-X,
15
                    Defendants.
16

17                                                    /
18

19

20          Plaintiff Jami McHenry, through counsel of record Mark Mausert, and Defendant
21   Washoe County, through counsel Michael W. Large, Washoe County Deputy District Attorney,
22   hereby stipulate that Defendants shall have through January 16, 2020, to file responsive
23   pleadings to Plaintiff’s Opposition to Defendant’s Motion to Dismiss (ECF #8) due to a
24   scheduling conflict and the health of defense counsel. This is the first request for an extension to
25   respond to the opposition and is not sought for purposes of delay. Attached hereto as Exhibit 1
26   is the proposed Order Granting the Extension of Time.




                                                     -1-
1    Dated this 6th day of January 2020.         Dated this 6th day of January 2020.

2    CHRISTOPHER J. HICKS
     District Attorney
3

4    By      /s/ Michael W. Large                By      /s/ Mark Mausert
          MICHAEL W. LARGE                            MARK MAUSERT, ESQUIRE
5         Deputy District Attorney                    729 Evans Avenue
          One South Sierra Street                     Reno, NV 89512
6         Reno, NV 89501                               mark@markmausertlaw.com
          mlarge@da.washoecounty.us                   (775) 786-8658
7         (775) 337-5700
                                                      ATTORNEY FOR JAMI MCHENRY
8         ATTORNEYS FOR WASHOE
          COUNTY
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                           -2-
1                                    CERTIFICATE OF SERVICE

2           Pursuant to FRCP 5(b), I certify that I am an employee of the Office of the District

3    Attorney of Washoe County, over the age of 21 years and not a party to nor interested in the

4    within action. I certify that on this date, the foregoing was electronically filed with the United

5    States District Court. Electronic service of the foregoing document shall be made in accordance

6    with the Master Service List as follows:

7    MARK MAUSERT, ESQUIRE

8           Dated this 6th day of January 2020.

9
                                                          /s/ C. Theumer
10                                                        C. Theumer

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                    -3-
1                                      EXHIBIT INDEX

2    Exhibit 1   “Proposed” Order Granting Extension of Time

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                              -4-
EXHIBIT 1 - ORDER




EXHIBIT 1
1    CHRISTOPHER J. HICKS
     Washoe County District Attorney
2
     MICHAEL W. LARGE
3    Deputy District Attorney
     Nevada State Bar Number 10119
4    One South Sierra Street
     Reno, NV 89501
5    mlarge@da.washoecounty.us
     (775) 337-5700
6
     ATTORNEYS FOR WASHOE COUNTY
7

8                                    UNITED STATES DISTRICT COURT
9                                           DISTRICT OF NEVADA
10                                                     ***
11   JAMI McHENRY,
12                     Plaintiff,                             Case No. 3:19-cv-00705-MMD-WGC
13              vs.
                                                              ORDER GRANTING STIPULATION
14   WASHOE COUNTY, a political subdivision                   FOR EXTENSION OF TIME (First
     of the State of Nevada, and DOES I-X,                    Request)
15
                       Defendants.
16

17                                                       /
18

19              It is hereby Ordered that Defendants request for extension of time to reply to Plaintiff’s
20   Opposition to Motion to Dismiss is Granted. Defendants shall have until January 16, 2020, to file
21   a reply.
22              Dated this 7th day of January, 2020.
23                             IT IS SO ORDERED.
24
                                                       U.S. DISTRICT COURT
25

26




                                                        -1-
